DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US 11272769. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in US 11272769 with obvious wording variation. See the table below for comparison:
Pending Application 17/649678
US 11272769
1. A portable terminal cover, comprising: a cover main body portion that has a mounting area having four sides for mounting a portable terminal and that is made of a freely foldable material; and a band portion mounted to the cover main body portion, such that the band traverses the mounting area from any one of the four sides to an opposite one of the four sides, wherein the band portion is configured to be sandwiched between the portable terminal and a retainer to which the portable terminal is fixed, the retainer having side surfaces and a back surface connected to the side surfaces, such that the band portion is sandwiched between the portable terminal and the side surfaces and the back surface of the retainer, such that the portable terminal is fixed to the retainer.
1. A portable terminal cover, comprising: a cover main body portion that has a mounting area for mounting a portable terminal and is made of a freely foldable material; and a band portion having one or more ends, the band portion being partially mounted to the mounting area of the cover main body portion, so that at least one end, of the one or more ends of the band portion, is not directly fastened, fixed or detachably fixed to the main body portion and partially wraps a girth of a retainer, wherein the band portion is configured to be sandwiched between the portable terminal and the retainer to which the portable terminal is fixed, the retainer having side surfaces and a back surface connected to the side surfaces, such that the band portion is sandwiched between the side surfaces and the back surface of the retainer and the portable terminal so that the portable terminal is fixed to the retainer.
2. The portable terminal cover according to claim 1, wherein the cover main body portion has a hole, and wherein the band portion is inserted into the hole.
7. The portable terminal cover according to claim 1, wherein the cover main body portion has a hole, and wherein the band portion is inserted into the hole.
3. The portable terminal cover according to claim 1, wherein the cover main body portion and the retainer are movable relative to each other, and enable exposure of a camera provided at the portable terminal.
4. The portable terminal cover according to claim 1, wherein the cover main body portion and the retainer are movable relatively to each other, and enable exposure of a camera provided in the portable terminal.
4. The portable terminal cover according to claim 1, wherein the cover main body portion is deformable, and enables exposure of a camera provided at the portable terminal.
5. The portable terminal cover according to claim 1, wherein the cover main body portion is deformable, and enables exposure of a camera provided in the portable terminal.
5. The portable terminal cover according to claim 1, wherein the cover main body portion is configured to enable mounting of a plurality of portable terminals.
6. The portable terminal cover according to claim 1, wherein the cover main body portion is configured to enable mounting of a plurality of portable terminals.
6. The portable terminal cover according to claim 1, wherein the band portion is formed into a loop.



Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US 11272769 in view of in view of Peel (US 20150111624, hereinafter “Peel”).
Regarding claim 6, US 11272769 discloses everything claimed as applied above (see claim 1), however US 11272769  does not discloses, “wherein the cover main body portion is configured to enable mounting of a plurality of portable terminals”
“wherein the cover main body portion is configured to enable mounting of a plurality of portable terminals (With reference to FIGS. 1-7, the present invention provides a dual holding case for mobile computing devices (100, 102).).”
 Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify US 11272769 by specifically providing wherein the cover main body portion is configured to enable mounting of a plurality of portable terminals, as taught by Peel for the purpose of providing a single carrying case that holds two types of mobile computing devices (Para. [0018]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014155135 (hereinafter “135”, translation is attached and citation is from attached translation).
Regarding claim 1, “135” discloses, 	 A portable terminal cover (Fig. 1; case 10), comprising: 
“a cover main body portion (Fig. 1; protective cover 200) that has a mounting area for mounting a portable terminal and is made of a freely foldable material (Fig.1 is an explanatory view showing the schematic structure of the case 10 for personal digital assistants as the 1st Example of the present invention. The case 10 for personal digital assistants of this example is provided with the case body 100 and the protective cover 200 so that it may illustrate, Paras. [0024]-[0026] and Fig. 1); and 
“a band portion mounted to the cover main body portion (the plug belt 210 provided by the protective cover 200, Fig. 2), such that the band traverses the mounting area from any one of the four sides to an opposite one of the four sides (Fig. 2 shows plug belt 210 crosses from left side to right side)”,
 	“wherein the band portion is configured to be sandwiched between the portable terminal and a retainer to which the portable terminal is fixed  (i.e., when the plug belt 210 of protective cover 200 is inserted into the hook 110 of case body 100, belt 210 is sandwiched between the phone and case body 100), the retainer having side surfaces (Fig. 3; 100SL and 100SR, Fig. 3a) and a back surface connected to the side surfaces (Fig. 3a and Fig. 3b), such that the band portion is sandwiched between the portable terminal and the side surfaces and the back surface of the retainer, such that the portable terminal is fixed to the retainer (when the plug belt 210 of protective cover 200 is inserted into the hook 110 of case body 100, belt 210 is sandwiched between the between side surfaces and back surfaces of the case body 100, Figs. 1-3).”
Regarding claim 3, “135” discloses,
“wherein the cover main body portion and the retainer are movable relative to each other (the case body 100 and the protective cover 200 can be hooked and unhooked from the belt 210, see Fig. 1 and Fig. 2), and enable exposure of a camera provided at the portable terminal (The position of this camera hole 150 corresponds substantially with the position of the camera hole 240 formed in the protective cover 200, when the case body 100 is attached to the protective cover 200, Para. [0030])”.	Regarding claim 4, “135” discloses,
“wherein the cover main body portion is deformable, and enables exposure of a camera provided at the portable terminal (Fig. 6; 200A, Fig. 8; 200B, Fig. 10; 200C) and enable exposure of a camera provided at the portable terminal (The position of this camera hole 150 corresponds substantially with the position of the camera hole 240 formed in the protective cover 200, when the case body 100 is attached to the protective cover 200, Para. [0030])”.	Regarding claim 6, “135” discloses,
“wherein the band portion is formed into a loop (Fig. 2; belt 210).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over “135” and further in view of Corcoran et al. (US 20130048514, hereinafter “Corco”).
Regarding claim 2, “135” discloses everything claimed as applied above (see claim 1), however “135” does not discloses, “wherein the cover main body portion has wherein the band portion is inserted into the hole.”
In the same field of endeavor, Corco discloses,  “wherein the cover main body portion has wherein the band portion is inserted into the hole (see, slot 110 in Fig. 1A and Fig. 1B, wherein the band 105 is inserted).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify “135” by specifically providing wherein the cover main body portion has wherein the band portion is inserted into the hole, as taught by Corco for the purpose of providing cases for portable electronic devices, in which cases adaptable to secure portable electronic devices of varying sizes (Para. [0002]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over “135” and further in view of Peel (US 20150111624, hereinafter “Peel”).
Regarding claim 4, “135” discloses everything claimed as applied above (see claim 1), however “135” does not discloses, “wherein the cover main body portion is configured to enable mounting of a plurality of portable terminals”
“wherein the cover main body portion is configured to enable mounting of a plurality of portable terminals (With reference to FIGS. 1-7, the present invention provides a dual holding case for mobile computing devices (100, 102).).”
 Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify “135” by specifically providing , as taught by Peel for the purpose of providing a single carrying case that holds two types of mobile computing devices (Para. [0018]).

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20140216971: A protective cover having a front cover, a rear cover including a middle rear cover, an exterior rear cover, and a folding portion that connects the middle rear cover to the exterior rear cover, an articulable back that connects the rear cover to the front cover, a holding sheet that is attached to an inner surface of the exterior rear cover and is not attached to the middle rear cover, the holding sheet having bands located at corners of the holding sheet, the bands configured to be attached to corners of an electronic device for securing the electronic device to the protective cover, and an anti-slip pad attached to an inner surface of the front cover.
	WO 2013103837: The case has a mobile device holder (36) that is attached to a cover (49) at least at one point of a rear face of the holder. Gripping devices (38) are configured to engage each corner of the tablet mobile device respectively, with a center section joining each gripping device at respective corners of the center section. The cover includes a set of debossed impressions (50) on an inside surface, the impressions configured to hold a lower edge (100) of the holder such that the cover and holder form a triangular profile.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641